

Exhibit 10.5







Notice of Restricted Stock Grant




Participant:
<first_name> <middle_name> <last_name>



Employee ID:
<emp_id>



Company:
Visa Inc.





Notice:
You have been granted the following award of restricted shares of common stock
of the Company in accordance with the terms of the Visa Inc. 2007 Equity
Incentive Compensation Plan (the “Plan”) and the Restricted Stock Award
Agreement (“Agreement”) attached hereto.



Grant ID:
<award_id>





Grant:
Grant Date: <award_date>

Number of Shares of Restricted Stock: <shares_awarded>1




Period of Restriction:
The Period of Restriction applicable to those portions of the total number of
Shares of your Restricted Stock listed in the “Portion of Shares” column below
shall commence on the Grant Date and shall lapse on the corresponding date
listed in the “Vesting Date” column below.



Shares on Vesting Date


Portion of Shares
Vesting Date


[             ]2


November 19, 2012


[             ]3


November 19, 2013


[             ]4


November 19, 2014


[             ]5


November 19, 2015





However, the above vesting schedule shall be subject to Section 5 of the
Agreement.
















______________________


1 
Figure to be based on $13,000,000 FMV of shares as of the Grant Date.

2 
Figure to be based on $4,447,368 FMV of shares as of the Grant Date.

3 
Figure to be based on $2,850,878 FMV of shares as of the Grant Date.

4 
Figure to be based on $2,850,877 FMV of shares as of the Grant Date.

5 
Figure to be based on $2,850,877 FMV of shares as of the Grant Date.




--------------------------------------------------------------------------------





Acceptance:
To accept or reject your Restricted Stock award, please complete the on-line
form ("Accept or Reject Your Grant") as promptly as possible, but, in any case,
within thirty (30) days after the Grant Date. If you do not reject your award
within thirty (30) days after the Grant Date, you will be deemed to have
accepted your Restricted Stock award and agreed to the terms and conditions set
forth in this Agreement and the terms and conditions of the Plan. Your agreement
is available to you online in your Schwab Equity Award Center (EAC) account via
this link https://www.schwab.com/public/eac/home






--------------------------------------------------------------------------------



Visa Inc.
2007 Equity Incentive Compensation Plan
Restricted Stock Award Agreement


This Restricted Stock Award Agreement (this “Agreement”) dated as of the Grant
Date (the “Grant Date”) set forth in the Notice of Restricted Stock Grant
attached as Schedule A hereto (the “Grant Notice”) is made between Visa Inc.
(the “Company”) and the Participant set forth in the Grant Notice. The Grant
Notice is included in and made part of this Agreement.


1.
Definitions.



Capitalized terms used but not defined herein have the meaning set forth in the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).


2.
Grant of the Restricted Stock.



Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Shares of Restricted Stock set forth in the Grant Notice (the “Restricted
Stock”).


3.
Period of Restriction.



The Period of Restriction with respect to the Restricted Stock shall be as set
forth in the Grant Notice (the “Period of Restriction”). The Participant
acknowledges that prior to the expiration of the applicable portion of the
Period of Restriction, the Restricted Stock may not be sold, transferred,
pledged, assigned, encumbered, alienated, hypothecated or otherwise disposed of
(whether voluntary or involuntary or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)), other than by will or the laws of descent and distribution. Upon
the expiration of the applicable portion of the Period of Restriction, the
restrictions set forth in this Agreement with respect to the Restricted Stock
theretofore subject to such expired Period of Restriction shall lapse, except as
may be provided in accordance with Section 11hereof. Notwithstanding the
foregoing, prior to the expiration of the applicable portion of the Period of
Restriction, the Restricted Stock may be transferred to the Participant’s former
spouse pursuant to a domestic relations order which is approved by the Company
in accordance with any procedures, and subject to any limitations, as the
Company may prescribe and subject to applicable law.


4.
Evidence of Shares; Legend.



The Participant agrees that, in the Company’s discretion, the Participant’s
ownership of the Restricted Stock may be evidenced solely by a “book entry”
(i.e., a computerized or manual entry) in the records of the Company or its
designated stock transfer agent in the Participant’s name, which shall be
subject to a stop transfer order consistent with this Agreement and the legend
set forth in this Section 4 below.


If, however, during the Period of Restriction the Restricted Stock is evidenced
by a stock certificate or certificates, registered in the Participant’s name,
the Participant acknowledges that upon receipt of such stock certificate or
certificates, such certificates shall bear the following legend and such other
legends as may be required by law or contract:


“These shares have been issued pursuant to the Visa Inc. 2007 Equity Incentive
Compensation Plan (the "Plan") and are subject to forfeiture to Visa Inc. in
accordance with the terms of the Plan and an Agreement between Visa Inc. and the
person in whose name the certificate is registered. These shares may not be
sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of except in accordance with the terms of the Plan and said
Agreement.”


The Participant agrees that upon receipt of any such stock certificates for the
Restricted Stock the Participant shall deposit each such certificate with the
Company, or such other escrow holder as the Company may appoint, together with a
stock power endorsed



--------------------------------------------------------------------------------



in blank or other appropriate instrument of transfer, to be held by the Company
or such escrow holder until the expiration of the applicable portion of the
Period of Restriction.


Upon expiration of the applicable portion of the Period of Restriction, a
certificate or certificates representing the Shares as to which the Period of
Restriction has so lapsed shall be delivered to the Participant by the Company,
subject to satisfaction of any tax obligations in accordance with Section 6
hereof; provided, however, that such Shares may nevertheless be evidenced on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.


5.
Termination.



(a) Termination By the Company Without Cause or By the Participant for Good
Reason. Following the first anniversary of the Grant Date, upon a Termination of
the Participant’s employment by the Company without Cause (as defined below) or
by the Participant for Good Reason (as defined below), then the Period of
Restriction shall immediately lapse as to that number of Shares of Restricted
Stock for which the Period of Restriction would have lapsed in the 12-month
period immediately following the date of Termination had the Participant
continued to have been employed with the Company during such period.


(b) Other Terminations. Upon Termination of the Participant due to any reason
other than a Termination by the Company without Cause or by the Participant for
Good Reason, then all Restricted Stock for which the Period of Restriction had
not lapsed prior to the date of such Termination shall be immediately forfeited.




6.
Taxes and Withholdings.



Upon the expiration of the applicable portion of the Period of Restriction, as
of which the value of any Shares of Restricted Stock first becomes includible in
the Participant’s gross income for income tax purposes, any taxes of any kind
required by law to be withheld with respect to such Shares shall be satisfied by
the Company withholding Shares otherwise deliverable to the Participant pursuant
to the Restricted Stock award (provided, however, that the amount of any Shares
so withheld shall not exceed the amount necessary to satisfy required Federal,
state, local and non-United States withholding obligations using the minimum
statutory withholding rates for Federal, state, local and/or non-U.S. tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income ), pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, based on the Fair Market
Value of the Shares on the payment date. The Company, a Subsidiary or an
Affiliate may, in the discretion of the Committee, provide for alternative
arrangements to satisfy applicable tax withholding requirements in accordance
with Article XVII of the Plan.


Notwithstanding the immediately preceding paragraph, in the event the
Participant makes an election pursuant to Section 83(b) of the Code, or the
value of any Shares of Restricted Stock otherwise becomes includible in the
Participant’s gross income for income tax purposes prior to the expiration of
the applicable Period of Restriction, the Participant shall pay to the Company
in cash (or make other arrangements, in accordance with Article XVII of the
Plan, for the satisfaction of) any taxes of any kind required by law to be
withheld with respect to such Shares; provided, however, that pursuant to any
procedures, and subject to any limitations as the Committee may prescribe and
subject to applicable law, the Participant may elect to satisfy, in whole or in
part, such withholding obligations by tendering to the Company Shares owned by
the Participant (or the Participant and the Participant’s spouse jointly) and
purchased or held for the requisite period of time as may be required to avoid
the Company or any Subsidiary or Affiliate incurring an adverse accounting
charge, based on the Fair Market Value of the Shares on the payment date as
determined by the Committee. Any such election made by the Participant must be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate. In the event that the Participant elects immediate Federal
income taxation with respect to all or any portion of this award of Restricted
Stock pursuant to Section 83(b) of the Code, the Participant agrees to deliver a
copy of such election to the Company at the time such election is filed with the
Internal Revenue Service.


Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any ), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock, including the grant or vesting thereof, the
subsequent sale of Shares and the



--------------------------------------------------------------------------------



receipt of any dividends; or (b) commits to structure the terms of the
Restricted Stock or any aspect of the Restricted Stock to reduce or eliminate
the Participant’s (or his or her beneficiary’s) liability for such tax.


7.
Rights as a Shareholder.



The Participant shall have all rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to the Restricted Stock,
for record dates occurring on or after the Grant Date and prior to the date any
such Shares of Restricted Stock are forfeited in accordance with this Agreement,
except that any dividends or distributions paid in Shares or other securities
(including, without limitation, any change in the shares of Restricted Stock
pursuant to Section 4.2 of the Plan) with respect to the Restricted Stock shall,
during the Period of Restriction, be deposited with the Company or any holder
appointed pursuant to Section 4 hereof, together with a stock power endorsed in
blank or other appropriate instrument of transfer, or credited to the
Participant’s book -entry account established under Section 4 hereof, as
applicable, and shall be subject to the same restrictions (including, without
limitation, the Period of Restriction) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.


8.
No Right to Continued Employment.



Neither the Restricted Stock nor any terms contained in this Agreement shall
confer upon the Participant any rights or claims except in accordance with the
express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period or in any
particular position or at any particular rate of compensation, nor restrict in
any way the right of the Company or any Subsidiary or Affiliate , which right is
hereby expressly reserved, to modify or terminate the Participant’s employment
or service at any time for any reason. The Participant acknowledges and agrees
that any right to lapse of the Period of Restriction is earned only by
continuing as an employee of the Company or a Subsidiary or Affiliate at the
will of the Company or such Subsidiary or Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired or being granted the Restricted Stock
hereunder.


9.
The Plan.



By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. In the event of any conflict between
the provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. The Plan and
the prospectus describing the Plan can be found on the Company’s HR intranet. A
paper copy of the Plan and the prospectus shall be provided to the Participant
upon the Participant’s written request to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator


10.
Certain Defined Terms.



For purposes of this Agreement, the following terms shall have the meanings set
forth below:


(a) “Cause” means: (i) the Participant’s willful failure to perform his duties
with the Company or any subsidiary or controlled affiliate thereof (other than
any such failure resulting from incapacity due to physical or mental illness);
(ii) the Participant’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; (iii) the
Participant’s conviction of, or plea of guilty or nolo contendere to, a charge
of commission of a felony; or (iv) the Participant’s disclosure of confidential
information in violation of the Company’s written policies which is materially
and demonstrably injurious to the Company; provided, that no act or failure to
act, on the Participant’s part, shall be considered “willful” unless it is done,
or omitted to be done, by the Participant in bad faith or without reasonable
belief that the Participant’s action or omission was in the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment by the Participant shall not be



--------------------------------------------------------------------------------



deemed to be for Cause unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Participant and the Participant is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Participant is guilty of the conduct described in clauses (i),
(ii) or (iv) above, and specifying the particulars thereof in detail.


(b) "Good Reason” means: (i) the assignment to the Participant of any duties
inconsistent with his position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities or any action by the
Company which results in a diminution in any of the foregoing, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Participant; (ii) any failure by the Company to provide the
Participant with the compensation or other benefits contemplated under the offer
letter agreement entered into between the Participant and the Company dated
October 23, 2012 (the “Letter”), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Participant; (iii)
any other material breach by the Company of the Letter; or (iv) any failure by
the Company to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to satisfy all of the
obligations under the Letter in the same manner and to the same extent that the
Company would be required to satisfy such obligations if no such succession had
taken place.


11.
Compliance with Laws and Regulations.



(a) The Restricted Stock and the obligation of the Company to deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations ; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing , registration, qualification, consent
or approval has been effected or obtained, or otherwise provided for, free of
any conditions not acceptable to the Company.


(b) It is intended that the Shares received upon expiration of the Period of
Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.


(c) If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant 's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company , as to the applicability of such exemption thereto.


12.
Notices.



All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administration, in the Benefits



--------------------------------------------------------------------------------



department, or such other address as the Company may from time to time specify.
All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company's records.


13.
Other Plans.



The Participant acknowledges that any income derived from this Restricted Stock
award shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.


14.
Clawback Policy.



Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Restricted Stock granted
and/or Shares issued hereunder, and/or any amount received with respect to any
sale of any such Shares, shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of the
Company’s Clawback Policy, as it may be amended from time to time (the
“Policy”). The Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) the Policy or any similar policy
established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate the Policy, any similar policy (as
applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.





